Allowable Subject Matter
Claims 1-8 are allowed, as before. The prior art of record does not teach a method of making a four phase heavy duty laundry detergent as specified by the claimed steps of manufacturing it. Furthermore, with regard to fourth phase, the prior art does not teach this limitation.  Note that claims 9-15 are cancelled.  Certified foreign priority is observed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./
Examiner, Art Unit 1767
2021/12/16

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767